Citation Nr: 1630059	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling prior to July 10, 2008, and as 50 percent disabling from that date.

2.  Entitlement to a higher evaluation for degenerative disc disease of the lumbar spine with spondylosis, initially rated as 10 percent disabling prior to May 21, 2014; rated as 20 percent disabling from that date until March 11, 2015; and, rated as 10 percent disabling from that date.

3.  Entitlement to an initial rating higher than 10 percent for left hip strain.

4.  Entitlement to an initial rating higher than 10 percent for right hip strain.

5.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome (PFS).

6.  Entitlement to an initial rating higher than 10 percent for right knee PFS.

7.  Entitlement to a rating higher than 10 percent for Ehlers-Danlos Syndrome (EDS) of the right (dominant) hand, resulting in chronic subluxation of two fingers.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in March 2008 and March 2011.  

In December 2011 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  From June 21, 2007, to July 10, 2008, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally performing satisfactorily.

2.  From July 10, 2008, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.  

3. From June 21, 2007, to May 21, 2014, the Veteran's lumbar spine disability was manifested by flexion to 90 degrees and combined range of motion to 240 degrees, with pain on motion; he did not have intervertebral disc syndrome or separately compensable neurological symptoms.

4.  From May 21, 2014, to March 11, 2015, the Veteran's lumbar spine disability was manifested by flexion to 45 with pain on motion, without intervertebral disc syndrome or separately compensable neurological symptoms.

5.  From March 11, 2015, the Veteran's lumbar spine disability has been manifested by flexion to 90 degrees and combined range of motion to 240 degrees, with pain on motion and without intervertebral disc syndrome or separately compensable neurological symptoms  

6.  From June 21, 2007, the Veteran's left and right hip disabilities have been manifested by normal range of motion, with subjective painful movement.

7.  From June 21, 2007, the Veteran's left and right knee disabilities have been manifested by normal range of motion, with subjective painful movement but no clinical evidence of instability.     

8.  The Veteran's EDS of the right (dominant) hand is manifested by subjective pain and swelling in the fingers but no clinical evidence of limited range of motion or loss of dexterity.  


CONCLUSIONS OF LAW

1.  The requirements for an initial rating for PTSD higher than 30 percent disabling prior to July 10, 2008, and a rating higher than 50 percent disabling from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).
  
2.  The requirements for an initial rating for degenerative disc disease of the lumbar spine with spondylosis higher than 10 percent disabling prior to May 21, 2014; for a rating higher than 20 percent disabling from that date until March 11, 2015; and, for a rating higher than 10 percent disabling from that date, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  The requirements for initial rating higher than 10 percent for left hip strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2015).

4.  The requirements for an initial rating higher than 10 percent for right hip strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2015).

5.  The requirements for an initial rating higher than 10 percent for left knee PFS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).  

6.  The requirements for an initial rating higher than 10 percent for right knee PFS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015). 

7.  The requirements for a rating higher than 10 percent for EDS of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5223 (2015). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The initial rating issues on appeal arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in regard to those issues has been satisfied.

In regard to the issue of increased evaluation for EDS of the right hand, VCAA-compliant notice was sent to the Veteran in November 2007, and he had ample opportunity to respond prior to the March 2008 rating decision on that issue.  In any event, the Veteran has identified no prejudice in regard to the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records were obtained, along with all identified and available post-service treatment records.   

The Board remanded the case to the AOJ in December 2011 for the purpose of affording the Veteran a VA psychiatric examination to document the current severity of his service-connected PTSD disability on appeal.  The examination was performed in June 2015.  The Board has reviewed the examination report and finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the other development actins required by the Board's remand have been accomplished, and that the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issues presently on appeal.  

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  There is no indication of existing evidence that should be obtained before the Board adjudicates the claims on appeal.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Evidence and Analysis

General legal principles for rating disabilities  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Schedular evaluation of PTSD

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The period under review begins June 21, 2007, the date service connection became effective.

The Veteran presented to the VA Medical Center (VAMC) in July 2007 for medication management.  He endorsed intrusive thoughts and flashbacks and stated he was not sleeping well.  Mental status evaluation (MSE) showed the Veteran to have anxious mood and affect anxious/guarded/depressed.  The Veteran denied homicidal or suicidal ideation.  Insight was present.  The Veteran denied side effects from his medication and stated he was satisfied with the current regimen.  A VA primary care clinic (PCC) treatment note in August 2007 states the Veteran continued to have problems with isolation, avoidance and hypervigilance.

The Veteran presented to the VAMC for medication management in October 2007 complaining that Zoloft made him nauseous; he was accordingly switched to citalopram.  MSE showed the Veteran to be alert and oriented, without psychotic symptoms.  His mood was anxious and his affect was restrictive.  Insight was present, and he denied homicidal or suicidal ideation.  

The Veteran had a VA-contracted psychiatric examination in December 2007 in which he endorsed feeling isolative and withdrawn.  He complained of trouble falling asleep and waking prematurely; he also reported infrequent nightmares.  He reported flashbacks and intrusive memories several times per week.  He denied violent behavior but admitted irritability and anger.  He also reported difficulty concentrating and being startled by loud noises.  The Veteran was receiving mental health treatment once every three months to include psychotropic medication.  The Veteran was currently employed as a locksmith.

The examiner noted the Veteran to be polite and cooperative, but with some unexplained paucity of thought.  No psychomotor abnormalities were noted and no memory deficit was elicited.  The Veteran's mood and affect became anxious and sad as he related his traumatic experiences.  The Veteran was not homicidal, suicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge, abstracting ability, mathematical calculating ability, insight and judgment were all good.  The examiner diagnosed mild, chronic PTSD and assigned a GAF of 55.  The examiner stated that from a mental health perspective the Veteran was currently able to work on a full-time basis.

The Veteran presented to the VAMC for medication management in January 2008; he admitted being non-compliant with his medications because he was afraid the medication would control his mind.  The Veteran reported continued nightmares and flashbacks.  MSE showed his mood to be anxious and his affect to be anxious/depressed.  He denied suicidal or homicidal ideation, and insight was present.

The Veteran presented to the VAMC for medication management in March 2008; he admitted being non-compliant with his medications because he had heard VA was obtaining pharmaceuticals from overseas.  The Veteran reported continued nightmares and flashbacks.  MSE was as previously noted.

The Veteran presented to the VAMC for medication management in June 2008.  He reported no nightmares or flashbacks.  His mood was dysphoric and his affect full.  He denied suicidal or homicidal ideation.  

Licensed professional counselor Charles Koah submitted a letter to VA in July 2008 stating the Veteran's PTSD symptoms appeared to have worsened during the past year.  The Veteran now presented with difficulty with memory and completing tasks, impaired judgment and thinking and disturbances of motivation and mood.  The Veteran was having trouble with work and social relationships and difficulty understanding complex commands when working.  The Veteran reported consistent sleep disruption, nightmares, memory problems, anger and isolation.  MSE showed the Veteran to be quiet, with depressed affect.  The Veteran's current GAF was 50. 

Based on Dr. Koah's letter the RO issued a rating decision in March 2011 that increased the rating for PTSD from 30 percent to 50 percent effective from July 10, 2008, the date of Dr. Koah's letter.

The Veteran was examined by a VA-contracted psychologist in January 2010.  The Veteran reported being currently self-employed as a locksmith, having been fired from a company due to being antisocial (the psychologist stated this appeared to be related to the Veteran's significant problems being around other people and having to constantly monitor his environment).  The Veteran also occasionally worked repairing lawn mowers.  The Veteran described being hypervigilant and reluctant to go into crowded areas; for instance, when he needed parts for his locksmith business he only went to small hardware stores and only when there were no other customers.  He also described difficulty going to sleep and staying asleep, and occasional nightmares (these have diminished over time since his return from the Persian Gulf War).  He described unprovoked irritability, impatience and intrusive thoughts.

MSE showed the Veteran to be oriented times four.  Hygiene, behavior and appearance were appropriate.  Affect was flat and mood was depressed.  The Veteran had a slow rate of speech, likely due to depression, but speech and communication were otherwise normal.  Concentration was normal, and the Veteran denied panic attacks, delusions or active hallucinations.  Thought processes were normal and there was no impairment of judgment or abstract thinking.  Memory was mildly impaired.  The Veteran denied homicidal or suicidal ideation.  The examiner diagnosed PTSD and major depressive disorder (MDD) and assigned a current GAF of 55.  The examiner stated the Veteran appeared to be mentally capable of performing activities of daily living, with occasional difficulty being around crowds.  The Veteran was shown to have trouble establishing and maintaining effective work and social relationships but he is able to maintain family function.  He had occasional interference with recreation and leisure activities and occasional interference with physical health; he has no difficulty understanding simple and complex commands. 

The Veteran was examined in July 2011 by Dr. Hassan Jabbour; the Veteran was accompanied by his spouse.  The Veteran reported he was currently working as a self-employed locksmith.  The Veteran's spouse reported, and the Veteran endorsed, that the Veteran had cognitive difficulties with "fogginess" and has impaired, restless sleep with nightmares.  The Veteran endorsed feelings of sadness and hopelessness, guilt, irritability and disappointment in himself.  The Veteran stated he has difficulty making decisions, has reduced energy and does not enjoy activities that once brought pleasure.  MSE showed the Veteran to be disheveled in appearance and to have some psychomotor agitation.  His mood and affect was depressed and his speech exhibited difficulty answering questions.  Thought process showed thought blocking and some tangential thinking.  Cognitively, the Veteran scored 25/30 in the Montreal cognitive assessment.  Insight and judgment were fair.  Dr. Jabbour diagnosed PTSD and depressive disorder not otherwise specified (NOS) and assigned a current GAF of 39.  

In March 2012 the Veteran reported to Dr. Jabbour that he was still working as a locksmith but was concerned about memory loss and losing his train of thought.  He endorsed nightmares and flashbacks.  MSE showed the Veteran to be slightly disheveled and unkempt; affect was flat.  There were no psychoses or delusions.

The Veteran had a VA PTSD examination in June 2012.  MSE showed the Veteran to have good grooming and hygiene.  Mood was extremely anxious and affect was blunted.  Speech was normal in rate and rhythm but soft in tone.  The Veteran was sometimes tearful when describing traumatic events.  The Veteran denied homicidal or suicidal ideation, hallucinations or delusions.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood and inability to establish and maintain effective relationships.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner stated the disability approximates occupational and social impairment with reduced reliability and productivity.  (The Board notes these are the schedular criteria for a 50 percent disability rating.)  

In February 2013 the Veteran reported to Dr. Jabbour that he was still working, but not much.  He denied psychosis or delusions and denied homicidal or suicidal ideation.  Dr. Jabbour stated that medication seemed to be working.

In May 2013 the Veteran reported to Dr. Jabbour that there was not much change since the previous visit; he continued to work when possible but would become annoyed when there was too much work.  The Veteran endorsed continued nightmares and flashbacks but denied auditory or visual hallucinations and denied any intention to harm himself or others.

The file contains a March 2014 VA interdisciplinary treatment plan in which the Veteran requested assistance treating his PTSD symptoms of irritability/anger, social withdrawal and anxiety.  During intake assessment the Veteran described recurrent and vivid nightmares, intrusive thoughts, occasional flashbacks with auditory and visual hallucinations, significant sleep and concentration problems, increased irritability, social isolation and withdrawal, hyperarousal and avoidance behavior.  The clinician assigned a current GAF of 55.

In March 2015 the Veteran's attending VA psychologist noted the Veteran continues to work as a part-time self-employed locksmith.  The Veteran reported increased anger and frustration due to external stressors.  Overall, the Veteran's condition appeared to be stable but marked with continuing PTSD and depressive symptoms.  The Veteran denied homicidal or suicidal ideation.  The psychologist diagnosed PTSD and dysthymic/depressive disorder.

The Veteran was examined by a VA-contracted psychologist in June 2015.  The Veteran reported he continues to work as a self-employed locksmith and stated he is not able to work around other people and has a hard time concentrating and multi-tasking at work.  The Veteran consults a VA psychiatrist monthly and has continued problems with insomnia, nightmares, irritability, anxiety, isolation and no pleasure in life.  The Veteran also reported being easily distracted and having no friends; he usually isolates himself at home.  The examiner stated the Veteran exhibits the following symptoms: anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and inability to establish and maintain effective relationships; the Veteran does not exhibit the other symptoms cited in the General Rating Formula.  The examiner diagnosed PTSD and stated that the disability most closely approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with normal routine behavior, self-care and conversation.  (The Board notes these are the schedular criteria for a 30 percent disability rating.)   The examiner did not assign a GAF, since GAF is no longer utilized under DSM-V diagnostic criteria.

On review of the evidence above, the Board finds that a rating higher than 30 percent prior to July 10, 2008, is not warranted.  During this period the Veteran was continuously on medication for his psychiatric disability but medical examinations and treatment reports show he was generally performing satisfactorily, with routine behavior, self-care and conversation normal.  The Veteran manifested symptoms including depressed mood and anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss, but these are all symptoms envisioned in the criteria for the 30 percent rating.  The Veteran was gainfully employed, and the VA examiner in December 2007 specifically found that from a mental health perspective the Veteran was currently able to work on a full-time basis.  The Veteran's GAF prior to July 2008 was 55, indicative of moderate symptoms, but the VA examiner who assigned that GAF also characterized the current severity of the disability as "mild."  Further, the same VA examiner stated the Veteran's fund of knowledge, abstracting ability, insight and judgment were all good.  Based on this medical evidence the Board finds the Veteran's functional capacity prior to July 10, 2008 more closely approximated the criteria for the currently-assigned 30 percent rating.

Turning to the period since July 10, 2008, the Board finds that a rating higher than 50 percent is not warranted.  The Veteran has manifested impaired abstract thinking; disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, but these symptoms are envisioned in the criteria for the currently-assigned 50 percent rating.  The examining psychologist in June 2015 noted inability to maintain effective work and social relationships, which is a symptom associated with a 70 percent rating, but the same psychologist stated that the Veteran's level of functioning approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally performing satisfactorily, which corresponds to a 30 percent rating.  

Treatment records from Dr. Jabbour generally show a higher level of impairment than VA examination and treatment records.  Dr. Jabbour assigned a GAF of 39 in July 2011, which is markedly lower than the GAF of 55 assigned by the examining psychologist in January 2010, the GAF of 50 assigned by the examiner in June 2012 and the GAF of 55 assigned by the VA clinician in March 2014.  Dr. Jabbour also noted neglect of personal appearance and hygiene in July 2011 and March 2012 (in the form of "dishevelled" appearance), which is a symptom associated with a 70 percent rating, but Dr. Jabbour stated the dishevelment was "slight;" also, the VA examiner in June 2012 stated the Veteran exhibited  good grooming and hygiene.  Given that the impressions of Dr. Jabbour are inconsistent with the contemporaneous treatment notes of several different VA examiners and providers, the Board assigns a higher probative value to the majority opinion represented by the VA treatment records.  

The higher 70 percent rating is predicated on overall occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record shows some impairment of mood and subjective complaint of "foggy" thinking, but the most recent examination showed good abstract thinking and judgment; there is no indication of impairment of family relations and the Veteran is apparently still working.  The Board accordingly cannot find deficiencies in "most areas" as envisioned in the 70 percent rating.  

The Board has found no distinct period during the course of the appeal in which the Veteran's PTSD disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

Based on the evidence and analysis above, the Board finds that the requirements for an initial rating for PTSD higher than 30 percent disabling prior to July 10, 2008, and a rating higher than 50 percent disabling from that date, have not been met.  Accordingly, the claim must be denied.
  
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Schedular evaluation of lumbar spine disability

Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third,   in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS based on Incapacitating Episodes provides as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.

Note (1) to the DC 5243 states that for purposes of evaluation under this DC an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and  treatment by a physician.  Note (2) states the if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in higher evaluation for that segment.

The period under review begins June 21, 2007, the date service connection became effective.

The Veteran had VA MRI of the spine in August 2007 pursuant to his complaint of back pain radiating down the left side.  All discs were within normal limits, but L3-4 showed increased desiccation and very mild decrease in intervertebral disc height when compared to previous study in 2002.

The Veteran had a VA-contracted examination in November 2007 in which his posture and gait were noted to be normal.

The Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic in January 2008 complaining of musculoskeletal pain in multiple joints including the lower back.  The Veteran reported these pains had been present more than 10 years and were of 9/10 severity.  He denied any exacerbating factors.  Examination of the back showed normal lordosis, no prominence of paraspinal muscles, no tenderness to palpation, flexion to 90 degrees and negative straight leg raising (SLR).  Gait was normal and tandem walk was good.  

The Veteran had a VA-contracted examination of the lower back in February 2010 in which he reported disc deterioration since 1989.  Reported complaints included stiffness, spasms, decreased motion, paresthesias, numbness and weakness in the spine and leg.  The Veteran described constant, severe pain and difficulty with bending and lifting.  Examination showed the Veteran to have normal posture and steady, normal gait.  The spine was tender to palpation but there was no spasm or radiation of pain.  ROM showed flexion to 90 degrees with pain at 60 degrees.  Combined ROM was 240 degrees.  Repetitive motion testing caused no additional pain, fatigue, lack of endurance, fatigability or incoordination.  X-ray showed mild spondylosis at the bodies of L3 and L4.  Neurologic examination showed no lumbar sensory deficit and no motor weakness and no intervertebral disc symptoms were present on examination.  The examiner's diagnosis was degenerative disc disease (DDD) of the lumbar spine with ankylosis; the Veteran did not have IVDS.  The functional impairment associated with the disability was problems with bending and lifting.

The Veteran presented to the VA emergency room in February 2011 complaining of back pain.  No clinical observations were recorded.

The Veteran presented to the VA primary care clinic in April 2014 complaining of low back pain.  Examination showed tenderness over the lumbar spine and limited ROM, although movement in degrees was not recorded.  

The Veteran presented to the VA PM&RS clinic in May 2014 for follow-up of problems including back pain.  The Veteran complained of 10/10 low back pain radiating into the left leg, ameliorated by rest and medication.  ROM of the spine was flexion to 45 degrees and extension to 20 degrees.  The clinician could not obtain SLR due to guarding.  X-ray of the spine showed mild DJD and disc space narrowing at the L3-4 and L4-5 levels indicative of a discogenic process. 

(Based on the examination above the RO issued a rating decision in April 2015 that granted a 20 percent rating for lumbar spine disability effective from May 21, 2014, the date of the examination.)  

Magnetic resonance imaging (MRI) of the lumbar spine by VA in July 2014 showed very mild DDD and facet hypertrophy in the lower lumbar spine with mild neural foraminal narrowing at L4-5.

The Veteran presented to the VA PM&RS clinic in August 2014 for follow-up of problems including back pain.  The Veteran complained of 8/10 low back pain, throbbing.  Clinical observations were as previously.  In September 2014 he was fitted for a TENS unit and corset-style back brace.

The Veteran had a VA-contracted examination of the spine in March 2015, performed by a physician.  The Veteran reported constant daily thoracolumbar spine pain 8-10/10 in severity; he also complained of tenderness, stiffness, weakness, easy fatigue, lack of endurance, heat, limitation of motion and popping.  Ameliorative measures included medication, heat and transcutaneous electrical nerve stimulation (TENS) therapy.  During flare-ups the Veteran uses massage therapy and a warm towel.  Flexion was to 90 degrees or greater (normal) with no objective evidence of painful motion; combined ROM was to 240 degrees (normal) with no objective evidence of painful motion in any direction.  Repetitive motion testing caused no additional loss of function.  The spine was not tender to palpation and there was no guarding or spasm.  Muscle strength was normal, without atrophy.  Sensory examination was normal.  Straight leg raising (SLR) was negative.  There was no radicular pain or other neurological abnormality.  The Veteran did not have IVDS.  The Veteran was noted to occasionally wear a lumbar back brace.  The examiner continued the established diagnosis of DDD of the lumbar spine with spondylosis and stated that the associated functional impairment consists of limitation of heavy lifting, pushing, pulling or carrying.

Based on the VA medical examination above the AOJ issued a rating decision in April 2015 that reduced the disability compensation for the lumbar spine disability to 10 percent effective from March 11, 2015, the date of the examination.

Addressing first the period from June 21, 2007, to May 21, 2014, the Veteran's flexion was consistently 90 degrees and combined ROM was to 240 degrees, which is normal ROM. The Veteran complained of pain on motion, and clinical observation noted pain at 60 degrees of flexion, so the currently-assigned 10 percent rating is appropriate.  There is no indication of pain limiting flexion beyond 60 degrees, so even considering pain on motion the Veteran's disability is squarely within the criteria for 60 percent rating.  The Veteran did not have IVDS, so alternative rating based on incapacitating episodes is not for consideration.  The Veteran is also not shown to have had separately compensable neurological symptoms.    

Turning to the period from May 21, 2014, to March 11, 2015, the Veteran's flexion was to 45 degrees, which is squarely within the rating criteria for 20 percent rating; an increased rating of 40 percent is predicated on forward flexion to 30 degrees or less, which is not shown here even considering the presence of pain.  Combined ROM was not documented.  During the period the Veteran did not have IVDS and there is no indication of separately compensable neurological symptoms.

Finally, on March 11, 2015, the Veteran's flexion and combined ROM was normal, with no objective evidence of pain on motion.  Although the Veteran's ROM is not compensable under the General Rating Formula, the AOJ assigned a 10 percent rating based on the Veteran's subjective painful motion.  The Board finds no indication that the Veteran's symptoms since March 11, 2015, approximate the criteria for compensation at the 20 level of disability based on limitation of motion.  Once again the Veteran was shown to not have IVDS, so alternative rating on that basis is not for application, and the Veteran is not shown to have separately compensable neurological symptoms.

The Board has found no distinct period during the course of the appeal in which the Veteran's thoracolumbar spine disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

In sum, based on the evidence and analysis above the Board finds the requirements for an initial rating higher than 10 percent disabling prior to May 21, 2014; for a rating higher than 20 percent disabling from that date until March 11, 2015; and, for a rating higher than 10 percent disabling from that date, have not been met.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.



Schedular evaluation of left and right hip disabilities

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4,71a, Diagnostic Codes (DCs) 5250 through 5255.  DCs 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under DC 5252 (limitation of flexion of the thigh), a rating of 10 percent is assigned when flexion is limited to 45 degrees.  A rating of 20 percent is assigned when flexion is limited to 30 degrees.  A rating of 30 percent is assigned when flexion is limited to 20 degrees.  A rating of 40 percent is assigned when flexion is limited to 10 degrees.

Under of DC 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The period under review begins June 21, 2007, the date service connection became effective.

In July 2007 the Veteran presented to the VA primary care clinic (PCC) complaining of constant hip pain.  No clinical observations were entered.

The Veteran had a VA-contracted examination in November 2007 in which his posture and gait were noted to be normal.

The Veteran presented to the VA emergency room in April 2008 complaining of left hip pain radiating down the leg.  Clinical examination showed tenderness of the bursa; the impression was arthritis.

The Veteran presented to the VA PCC in May 2008 complaining of left hip pain.  Examination of the left hip showed mild pain with internal rotation and tenderness to palpation of the trochanteric bursa.  X-ray of the left hip showed no fracture or dislocation although there was upward right pelvic tilting and mild irregularity of the bilateral sacroiliac joints, left worse than right.  

The Veteran had a VA-contracted examination of the hips in February 2010 in which he reported weakness, stiffness, swelling, heat, redness, pain, giving way, lack of endurance, locking, fatigability and tenderness.  He complained of constant pain, 9/10 in severity, associated with activity or sometimes spontaneous.  Pain was relieved by medication and rest.  Functional impairment consisted of difficulty with prolonged walking or standing.  The Veteran explained that his pain was not actually in the hips, but rather low back pain that was causing impairment of flexion at the hips.

Examination showed the Veteran to have normal posture and normal, steady gait.  The hips were generally normal in appearance.  ROM of the right hip was flexion to 125 degrees (normal) with pain at 50 degrees, extension to 30 degrees (normal), adduction to 25 degrees (normal), abduction to 40 degrees (normal) with pain at 20 degrees, external rotation to 60 degrees (normal) with pain at 30 degrees and internal rotation to 40 degrees (normal) with pain at 20 degrees.  ROM of the left hip was flexion to 125 degrees (normal) with pain at 60 degrees, extension to 30 degrees (normal), adduction to 25 degrees (normal), abduction to 45 degrees (normal) with pain at 30 degrees, external rotation to 60 degrees (normal) with pain at 30 degrees and internal rotation to 40 degrees (normal) with pain at 35 degrees.  Repetitive motion testing of both knees resulted in no additional loss of motion in degrees and did not cause additional limitation due to pain, weakness, fatigue, lack of endurance, fatigability or incoordination.  X-rays of both hips were normal.  The examiner diagnosed bilateral hip sprain, noting that the Veteran reported subjective pain but had normal examination of the hips. 

The Veteran had VA X-ray of the hips in November 2010 pursuant to his complaint of bilateral hip pain.  The X-rays showed no definite abnormality of the hips.

The Veteran presented to the VA PM&RS clinic in May 2014 for follow-up of problems including left hip pain.  The Veteran complained of 8/10 left hip pain associated with lying on the hip.    

The Veteran had a VA-contracted examination of the hips in March 2015, performed by a physician.  The Veteran reported right hip pain 2-3 times per day as well as tenderness, stiffness, weakness, easy fatigue and heat.  Symptoms are treated by medication.  Flare-ups are manifested by hot, throbbing pain in the back and legs.  ROM of both hips was normal on examination, without objective evidence of pain with motion.  Repetitive motion testing cause no increased limitation of function.  Muscle strength in the hips was normal, without atrophy. Neither hip was ankylosed.  The Veteran did not have malunion or nonunion of the femur, flail joint or leg length discrepancy.  X-ray of the right hip showed early osteoarthritis.  The examiner diagnosed osteoarthritis of the right hip and stated that the associated functional impairment is limitation of running, jumping, climbing, walking long distances or prolonged standing.  The examiner did not indicate any diagnosis or functional impairment of the left hip.

During the course of the appeal the Veteran had VA examinations of the hips in February 2010 and March 2015, both of which showed normal ROM.  The AOJ awarded 10 percent ratings for the right and left hips based on subjective painful motion, which is appropriate.  There is no clinical or lay evidence suggesting that the Veteran's symptoms approximate the criteria for a rating higher than 10 percent, or that any alternative rating criteria apply.

The Board has found no distinct period during the course of the appeal in which the Veteran's right or left hip disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

In sum, based on the evidence and analysis above the Board finds the requirements for an initial rating higher than 10 percent disabling for the right and left hip disabilities have not been met.  Accordingly, the claims must be denied.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Schedular evaluation of left and right knee disabilities 

Instability and subluxation of the knee is rated under DC 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.
 
Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

The period under review begins June 21, 2007, the date service connection became effective.

The Veteran had a VA-contracted examination in November 2007 in which his posture and gait were noted to be normal.

The Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic in May 2008 complaining of musculoskeletal pain in multiple joints including the lower bilateral knees (left worse than right).  The Veteran reported these pains had been present more than 10 years and were of 9/10 severity.  He denied any exacerbating factors.  Examination of the knees showed no joint line tenderness, ligaments intact and no instability. Gait was normal and tandem walk was good.  VA X-ray of both knees showed no acute fracture although the left knee had mild effusion and very slight genu varus.  

The Veteran presented to the VA emergency room in April 2008 complaining of left knee pain after a recent fall.  There was subjective swelling and minimal pain; the Veteran asked to be "checked out."  Examination showed the left knee to have normal ROM and stability, without crepitus.  The clinical impression was arthritis.

The Veteran had a VA orthopedic consult in June 2008 due to his complaint of left knee pain.  The Veteran was noted to be a poor historian and difficult to assess, but he reported knee pain most of the time, progressing toward the end of the day.  Pain was baseline 5/10 in severity, with subjective popping.  The Veteran reported not being very ambulatory; he currently worked as a locksmith and had trouble getting up and down from a stooping position.  His knee pain was helped somewhat by medication.  Examination showed the Veteran to be obese, walking with a slow gait but not antalgic and not using an assistive device.   The left knee had full ROM without swelling, effusion or erythema.  There was slight crepitation but the knee was stable to varus and valgus testing.  X-ray of the left knee was unremarkable except for some minimal degenerative joint disease (DJD) in the patellofemoral region.  The clinical impression was mild DJD of the left knee.  The Veteran was encouraged to lose weight.

The Veteran had a VA-contracted examination of the knees in February 2010 in which he reported weakness, stiffness, swelling, heat, redness, pain, giving way, lack of endurance, locking, fatigability and tenderness.  He complained of constant pain, 9/10 in severity, associated with activity or sometimes spontaneous.  Pain was relieved by medication and rest.  Functional impairment consisted of difficulty with running, walking or prolonged standing.  Examination showed the Veteran to have normal posture and normal, steady gait.  The Veteran was observed to be wearing a left knee brace due to reported popping and giving way.  The knees were generally normal on appearance although both knees had crepitus.  Neither knee was ankylosed.  ROM of the right knee was flexion to 140 degrees (normal) with pain at 105 degrees and extension to 0 degrees (normal); ROM of the left knee was flexion to 140 degrees (normal) with pain at 90 degrees and extension to 0 degrees (normal).  Repetitive motion testing caused no additional loss of motion in degrees and no additional limitation of function due to pain, weakness, fatigability, lack of endurance or incoordination.  Collateral and cruciate ligament and meniscal examinations were normal.  X-rays of both knees were normal.  The examiner diagnosed bilateral PFS and bilateral meniscal tears with subjective pain and objective limitation of motion.  

The Veteran presented to the VA PM&RS clinic in May 2014 for follow-up of problems including knees popping.  On examination the knees showed some medial joint line and infrapatellar pain bilaterally but no effusion or crepitus with ROM.  ROM in degrees was not recorded.  X-ray of both knees showed a small left knee effusion but was otherwise normal.    

The Veteran had a VA-contracted examination of the knees in March 2015, performed by a physician.  The Veteran described daily knee pain, 4-6/10 in the right knee and 7-9/10 in the left, for which he takes prescription narcotic pain medication.  Both knees had extension to 0 degrees (normal) and flexion to 90 degrees (140 degrees is normal).  Both knees exhibited pain on rest/non-movement; neither knee exhibited pain with flexion or extension.  The left knee showed pain with weight-bearing; the right knee did not.  Both knees had crepitus and tenderness of the patellar tendon.  On repetitive motion testing both knees had extension to 0 degrees; the right knee had flexion to 120 degrees and the left knee had extension to 110 degrees.  Repetitive motion testing caused additional loss of function in both knees due to pain, fatigue and lack of endurance.  The examiner estimated that during flare-ups the Veteran's right knee flexion would be to 120 degrees and left knee flexion to 110 degrees, and both knees would have extension to 0 degrees.  Muscle strength testing of both knees was normal, and neither knee had ankylosis or muscle atrophy.  Both knees were stable on examination.  X-ray did not show arthritis or other significant findings.  The examiner continued the established diagnosis of bilateral PFS and stated the associated functional limitations included impairment of running, jumping, climbing, walking long distances or prolonged standing.  

During the course of the appeal the Veteran had VA examinations of the knees in February 2010 and March 2015, both of which showed normal ROM.  The AOJ awarded 10 percent ratings for the right and left knees based on subjective painful motion, which is appropriate.  There is no clinical or lay evidence suggesting that the Veteran's symptoms approximate the criteria for a rating higher than 10 percent, or that any alternative rating criteria apply.  Also, the medical examinations show that neither knee is clinically unstable, so separate compensation for instability is not warranted.

The Board has found no distinct period during the course of the appeal in which the Veteran's right or left knee disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

In sum, based on the evidence and analysis above the Board finds the requirements for an initial rating higher than 10 percent disabling for the right and left knee disabilities have not been met.  Accordingly, the claims must be denied.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Schedular evaluation of right hand disability

The Veteran's disability affects the middle (third) and ring (fourth) fingers of his right (dominant) hand.  The pertinent rating criteria are as follows.
Under 38 C.F.R. § 4.71a, DC 5229, a rating of 10 percent is the maximum rating available for limitation of motion of the middle finger, regardless of whether the hand is dominant (major) or non-dominant (minor).  Under DC 5230 limitation of motion of the ring or little finger is noncompensable.

The rating schedule for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand contains several notes that provide guidance regarding the rating of such disabilities.

Per note (1), for the index, long, right and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion and the distal (terminal) interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Per Note (2), when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is otherwise not specified in the rating schedule, the evaluation level assigned will be that which best represents the overall level of disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Notes (3) and (4) pertain to ankylosis are not relevant in this case.

Per note (5), if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.    

Ankylosis of individual digits is rated under DCs 5224 through 5227.  As noted below, the Veteran's fingers are not ankylosed so these DCs are not applicable.

Under DC 5131 (amputation of the ring and little fingers) a 30 percent rating is available for amputation of those two fingers of the dominant hand.  However, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  See 38 C.F.R. § 4.68.

Note (a) to DCs 5120 to 5151 (amputations of the upper extremities) states that the rating for multiple finger amputations applies to amputations at the proximal interphalangeal joints or through proximal phalanges.  Note (b) states that amputations through middle phalanges will he rated as prescribed for unfavorable ankylosis of the fingers.  Note (c) states that amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.  Note (d) states that amputation or resection of metacarpal bones (other than one-half the bone lost) in multiple finger injuries will require a rating of 10 percent added to (not combined with) the rating, multiple finger amputations, subject to the amputation rule applied to the forearm.  Note (e) states the combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels of combinations; with an even number of fingers involved, and adjacent grades of disability, select the higher of the two grades.  Note (f) states that loss of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

The Veteran's present claim for increased disability rating was received by VA in June 2007.  The Board will consider evidence of severity of symptoms from June 2006, one year prior to the receipt of the present claim.  38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The Veteran presented for VA treatment in February 2006 because his right ring finger was swollen but mobile and only mildly painful, the Veteran having injured the finger recently.  Clinical examination showed the finger to be swollen at the base, with good ROM but painful to lateral movement.  X-ray showed soft tissue swelling of the finger but was otherwise normal (no acute fracture or dislocation and no degenerative changes seen).

In July 2007 the Veteran asked the VA PCC for a brace for his fingers, reporting the fourth finger would occasionally lock.

The Veteran had a VA orthopedic clinic consultation in August 2007 for his right hand problems.  The Veteran was noted to have a boutonniere deformity for which he had received a splint.  Examination showed the Veteran to have intact sensation and strength.  There was a swan neck deformity of the third and fourth fingers.  The Veteran was fitted with a temporary finger brace and discharged from the clinic; the treatment plan was to have the occupational therapy clinic fit a swan neck brace.  

The Veteran had a VA-contracted examination of the hand in November 2007 in which he complained of constant cramping pain in the fingers and wrist radiating into arms and shoulders, 8/10 in severity at worst.  Pain was elicited by physical activity or stress and relieved by rest; symptoms were worse in cold weather.  The Veteran stated he was able to function without pain medication.  The Veteran also reported impairment of gripping and gross motor weakness.  Examination of the wrist and hand was normal, with full ROM in all joints and no pain.  Repetitive motion testing resulted in pain in the second, third and fifth fingers but no additional fatigue, weakness, lack of endurance or incoordination.  X-ray of the hand to include all finger joints was normal.  The examiner noted an established diagnosis of EDS but stated there was no current pathology to render such diagnosis, noting that there were no findings consistent with EDS such as hyperelasticity of the skin or hypermobility of the joints.  Instead, the examiner diagnosed strain/sprain of the right wrist and hand.   

Following the November 2007 examination cited above the AOJ issued the March 2008 rating decision on appeal that reduced his compensation from 10 percent to 0 percent (noncompensable) effective from June 21, 2007, the date his increased-rating claim was received.  However, in December 2011 the Board issued a decision restoring the 10 percent rating.

The Veteran had a VA-contracted examination of the hand in February 2010 in which he reported constant pain in the fingers, 10/10 in severity, brought on by activity or spontaneously.  He also reported intermittent swelling.  Functional impairment consisted of difficulty opening tight objects and stiffness in cold weather.  The Veteran was noted on examination to be right-hand dominant.  The Veteran was able to tie his shoes, fasten buttons and tear paper without difficulty.  All the fingertips were able to approximate the proximal transverse crease of the thumb, thumb apposition was normal and hand strength was normal.  ROM of all fingers was normal, without indication of pain, including after repetitive movement.  The right middle and ring fingers had occasional catching at the interphalangeal (IP) joint with flexion but ROM at all the joint of those fingers was normal.  The examiner continued the established diagnosis of chronic subluxation of two fingers due to EDS, with subjective discomfort and popping noise in the fingers and objective occasional catching of the IP joint in the third and fourth fingers with flexion. 

The Veteran presented to the VA primary care clinic in April 2014 complaining of pain in the joints of the right hand.  Examination showed "trigger finger" deformity and tenderness over the metacarpals.  X-ray of the hand showed mild narrowing of the third MCP joints possibly indicative of old injury and minimal DJD of the PIP joint of the ring finger.  

The Veteran had a VA orthopedic surgery consult in November 2014 due to right hand and right elbow pain.  The clinician noted history of Swan neck deformity of the middle and ring fingers, which was confirmed on examination.  There was an osteophyte in the metacarpophalangeal (MCP) joint of the third finger and increased mobility of the medial collateral ligament.  There was also palpable snap of the proximal interphalangeal (PIP) joints with flexion.  The examiner stated the Veteran had been doing "fairly well" with function of his hand, and surgery would not guarantee improvement.

During the course of the appeal the Veteran had VA examinations of the hand in November 2007 and February 2010, as noted above.  Both examinations showed normal ROM of the fingers.  The AOJ awarded a 10 percent rating based on subjective painful motion, which is appropriate.  There is no clinical or lay evidence suggesting that the Veteran's symptoms approximate the criteria for a rating higher than 10 percent, or that any alternative rating criteria apply.  

The Board acknowledges that the Veteran is right-hand dominant, but the examiner in February 2010 documented a high level of dexterity.  In that regard, the Veteran works as a locksmith, a vocation requiring a high degree of dexterity, and he has asserted no occupational problems related to the EDS.  

The Board has found no distinct period during the course of the appeal in which the Veteran's right hand disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Hart, 21 Vet. App. 505 (2007).

In sum, based on the evidence and analysis above the Board finds the requirements for an initial rating higher than 10 percent disabling  for the right hand disability have not been met.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Other rating considerations

The Board has also considered whether the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's PTSD-related disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral of PTSD for extraschedular consideration is not warranted. 

The Veteran's lumbar spine, bilateral hip and knee and right hand disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lumbar spine, bilateral hip and knee and right hand disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's musculoskeletal disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for those disabilities is not warranted.

A claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran does not assert, and the evidence of record does not suggest, that the service-connected disabilities on appeal render him unemployable, and in fact the most recent evidence suggests that he is currently gainfully employed.  The Board accordingly finds that a claim for TDIU is not raised by the increased rating claims herein adjudicated.


ORDER

An initial rating for PTSD higher than 30 percent prior to July 10, 2008, and a rating higher than 50 percent from that date, is denied.

An initial rating for degenerative disc disease of the lumbar spine with spondylosis higher than 10 percent prior to May 21, 2014; a rating higher than 20 percent disabling from that date until March 11, 2015; and, a rating higher than 10 percent  from that date is denied.

An initial rating higher than 10 percent for left hip strain is denied.

An initial rating higher than 10 percent for right hip strain is denied.

An initial rating higher than 10 percent for left knee PFS is denied.

An initial rating higher than 10 percent for right knee PFS is denied.

A rating higher than 10 percent for EDS of the right hand is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


